UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT for the transition period from to CORD BLOOD AMERICA, INC. (Exact Name of Small Business Registrant as Specified in its Charter) FLORIDA 000-50746 90-0613888 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1 LAS VEGAS, NV 89119 (Address of principal executive offices) (Zip Code) (702) 914-7250 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company filer þ Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act.): Yes ¨No þ Number of shares of Cord Blood America, Inc. common stock, $0.0001 par value, outstanding as of August 12, 2015, 1,272,066,146exclusive of treasury shares. CORD BLOOD AMERICA, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets (unaudited) June 30, 2015 and December 31, 2014 (audited) 3 Condensed Consolidated Statements ofComprehensive Loss (unaudited) for the three and six months ended June 30, 2015 and June 30, 2014 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2015 and June 30, 2014 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales Of Equity Securities And Use Of Proceeds 24 Item 3. Defaults Upon Senior Securities 26 Item 4. Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 29 PART I. FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) CORD BLOOD AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $123,079 and $93,123, respectively Other current assets Note receivable – Banco Vida – current portion Prepaid expenses Total current assets Property and equipment, net of accumulated depreciation and amortization of $669,966 and $640,772, respectively Customer contracts and relationships, net of accumulated amortization of $3,870,850 and $3,695,635, respectively Note receivable – Banco Vida – long term portion Receivable – BioCells net of discount $215,991 and allowance for doubtful accounts $15,000 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue (current portion) Derivative liability (current portion) Interest on promissory notes Promissory notes payable, (current portion) net of unamortized discount of $105,468 and $350,362, respectively Total current liabilities Deferred revenue (long term portion) Derivative liability (long term portion) Promissory notes payable, (long term portion) net of amortized discount of $361,838 and $700,723, respectively Total liabilities Stockholders' equity (deficit): Preferred stock, $.0001 par value, 5,000,000 shares authorized, no shares issued and outstanding Common stock, $.0001 par value,2,890,000,000 shares authorized, 1,272,066,146 shares issued and outstanding, respectively, inclusive of treasury shares Additional paid-in capital Common stock held in treasury stock, 20,000 shares ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 CORD BLOOD AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OFOPERATIONS AND COMPREHENSIVE INCOME (LOSS)(UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2 SIX-MONTH PERIOD SIX-MONTH PERIOD ENDED ENDED JUNE 30, JUNE 30, Revenue $ $ Cost of services ) ) Gross profit Administrative and selling expenses ) ) Income (loss) from operations ) Interest expense and change in derivative liability ) ) Net loss from continuing operations before provision for income taxes ) ) Loss from discontinued operations ) Gain on recovery of loan receivable Gain on settlement payable Loss on legal settlement ) Income taxes Net income (loss) ) Net loss attributable to non-controlling interest Net loss attributable to Cord Blood America ) Basicloss per share Continuing operations $ ) $ ) Discontinued operations $ ) $ ) Net basic earnings per share $ $ ) Dilutedloss per share Continuing operations $ $ - Discontinued operations $ $ - Net diluted earnings per share $ $ - Weighted average common shares outstanding Basic weighted average common shares outstanding Diluted weighted average common shares outstanding - Net income (loss) ) Other comprehensive income (loss) Foreign currency translation adjustments Comprehensive loss ) Non-controlling interest Comprehensive income (loss) attributable to Cord Blood America $ $ ) The accompanying notes are an integral part of these unauditedcondensed consolidated financial statements 4 CORD BLOOD AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) FOR THE THREE MONTHS ENDED JUNE 30, 2 THREE-MONTH PERIOD THREE-MONTH PERIOD ENDED ENDED JUNE 30, JUNE 30, Revenue $ $ Cost of services (508,674 ) (288,506 ) Gross profit Administrative and selling expenses (871,884 ) (845,332 ) Income (loss) from operations (114,567 ) Interest expense and change in derivative liability (650,276 ) Net income(loss) from continuing operations before provision for income taxes ) Loss from discontinued operations ) Gain on recovery of loan receivable Gain on settlement of payable Loss on legal settlement ) Income taxes Net income (loss) $ $ ) Net loss attributable to non-controlling interest Net income (loss) attributable to Cord Blood America ) Basic loss per share Continuing operations $ ) $ ) Discontinued operations $ ) $ ) Net basic earnings per share $ $ ) Diluted earnings per share Continuing operations $ $
